Third District Court of Appeal
                               State of Florida

                           Opinion filed June 14, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-890
                         Lower Tribunal No. 91-37881
                             ________________


                                 Antonio Doll,
                                    Petitioner,

                                        vs.

                        The State of Florida, et al.,
                                  Respondents.



      A Case of Original Jurisdiction – Habeas Corpus.

      Antonio Doll, in proper person.

      Pamela Jo Bondi, Attorney General, for respondents.


Before LOGUE, SCALES and LUCK, JJ.

      SCALES, J.

      On May 10, 2017, this Court issued an opinion denying Antonio Doll’s

petition for writ of habeas corpus. Our opinion contained an order to show cause
why Doll should not be prohibited from filing with this Court any further pro se

appeals, petitions, motions or other proceedings related to his criminal sentence in

circuit court case number 91-37881.

      Doll responded by filing with this Court a response to the order to show

cause, again raising his contention that: (1) his underlying sentences are illegal

because the trial court’s written order imposing the sentences do not comport with

its oral pronouncments at the sentencing hearing; and (2) he was improperly

designated a habitual violent felony offender. Other than attaching a corrected

sentencing order to his response—which further confirms no error on the part of

the trial court in conforming the written sentence to its oral pronouncements—

Doll’s response raises no new information or argument for our consideration. This

matter is well settled on the merits. See Doll v. State, No. 3D17-890 (Fla. 3d DCA

May 10, 2017). Accordingly, we conclude that Doll has not shown good cause to

justify further pro se filings of appeals, petitions, motions or other proceedings

with this Court.

      Our responsibility is to balance Doll’s pro se right of access to courts with

this Court’s need to devote its finite resources to legitimate appeals and petitions,

recognizing the seriousness of the sanction when the litigant is a criminal

defendant. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). After an order to




                                         2
show cause and an opportunity for the criminal defendant to respond, this Court

may prevent further such filings. Id.

      We direct the Clerk of the Third District Court of Appeal to refuse to accept

from Doll any further pro se filings related to circuit court case number 91-37881;

provided, however, that the Clerk of the Third District Court of Appeal may accept

filings related to circuit court case number 91-37881 if such filings have been

reviewed and signed by an attorney who is a licensed member of the Florida Bar in

good standing.

      Any further and unauthorized pro se filings by Doll will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3